        Case 5:19-cv-00834-DAE Document 108 Filed 08/31/21 Page 1 of 10



                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION


    MALIBU MEDIA, LLC,                 §       No. 5:19–CV–834–DAE
                                       §
          Plaintiff/Counter-Defendant, §
                                       §
    vs.                                §
                                       §
    JOHN DOE, infringer using IP       §
    address 70.121.72.191,             §
                                       §
          Defendant/Counter-Plaintiff. §
    _______________________________ §

       ORDER DENYING MOTION FOR PARTIAL RECONSIDERATION

             The matter before the Court is John Doe’s1 (“Doe” or “Defendant”)

Motion for Partial Reconsideration of the Court’s Order on the Parties’ Cross

Motions for Summary Judgment. (Dkt. # 103.) The Court finds this matter suitable

for disposition without a hearing. After careful consideration of the memoranda filed

in support of and against the motion, the Court DENIES Defendant’s Motion for

Partial Reconsideration. (Id.)




1
  For readability, the Court will use the pronouns “he,” “his,” and “him” when
referring to Defendant. The use of these pronouns should not be read as labeling
Defendant’s gender, as Defendant is proceeding anonymously in this lawsuit.

                                          1
        Case 5:19-cv-00834-DAE Document 108 Filed 08/31/21 Page 2 of 10



                                   BACKGROUND

             This case concerns alleged copyright infringement of Malibu Media,

LLC’s (“Malibu Media” or “Plaintiff”) pornographic films through BitTorrent2 file

sharing technology. IPP International UG (“IPP”), Plaintiff’s consulting expert,

utilizes infringement detection software that can identify an external IP address

connected in a BitTorrent network. (See Dkt. # 1.) According to Plaintiff, Defendant

downloaded, copied, and distributed Plaintiff’s works without authorization. (Id.)

             Plaintiff filed this lawsuit in federal court on July 15, 2019, alleging one

claim of copyright infringement against Defendant. (Dkt. # 1.) On October 13, 2020,

Defendant filed his Answer and First Amended Counterclaims.3 (Dkt. # 51.)

Defendant asserts fourteen affirmative defenses and brings the following

counterclaims against Plaintiff: (1) declaratory judgment of noninfringement;

(2) abuse of process; and (3) harmful access by computer. (Id.)




2
 According to the Complaint, the BitTorrent file distribution network “is one of the
most common peer-to-peer file sharing systems used for distributing large amounts of
data, including, but not limited to, digital movie files.” (Dkt. # 1.)
3
 Defendant filed his original answer and counterclaims on December 19, 2019.
(Dkt. # 14.) Before Defendant filed his Answer and First Amended Counterclaims,
Plaintiff filed a Motion to Strike Defendant’s Affirmative Defenses (Dkt. # 16) and a
Motion to Dismiss Defendant’s Counterclaims (Dkt. # 17). On April 9, 2020, the
Court denied without prejudice Plaintiff’s motion to strike and denied Plaintiff’s
motion to dismiss. (Dkt. # 28.)


                                            2
         Case 5:19-cv-00834-DAE Document 108 Filed 08/31/21 Page 3 of 10



             The parties have been involved in several discovery disputes over the

course of this litigation. On July 17, 2020, Defendant filed a Motion to Compel and

for Sanctions. (Dkt. # 31.) In the motion, Defendant argued that the Court should

impose sanctions for a variety of alleged deficiencies in Plaintiff’s discovery

responses.4 (Id.) The motion was referred to U.S. Magistrate Judge Richard B.

Farrer, who held a hearing and entered an order requiring Plaintiff to provide

Defendant with the total number of settlement agreements it had entered into with

respect to the copyrights at issue in the litigation. (Dkt. # 44.) The Court dismissed

as moot Defendant’s remaining requests to compel and denied Defendant’s request

for sanctions. (Id.)

             On January 14, 2021, Defendant filed its second motion for sanctions.

(Dkt. # 67.) In the motion, Defendant accuses Plaintiff of spoliation of electronic

evidence, withholding IPP communications, and making misrepresentations. (Id.)

The motion was referred to Magistrate Judge Farrer, who held a hearing on February

23, 2021, and issued a written order denying the motion on February 24, 2021. (Dkt.

# 73.)




4
  According to an advisory that the parties submitted on August 7, 2020, the parties
resolved many of the disputes before the motion hearing. (Dkt. # 42.) The remaining
issues concerned third party claims of ownership of the copyrights in the lawsuit,
settlement agreements related to this lawsuit, and total payments to IPP for its
copyright infringement allegation services. (Id.)

                                           3
        Case 5:19-cv-00834-DAE Document 108 Filed 08/31/21 Page 4 of 10



             Plaintiff and Defendant filed cross motions for summary judgment in

December 2020. (See Dkts. ## 59, 60.) On July 21, 2021, the Court filed an order

granting in part and denying in part Plaintiff’s motion for partial summary judgment,

denying Defendant’s renewed motion for partial summary judgment, and overruling

objections to Magistrate Judge Farrer’s Order denying Defendant’s motion for

sanctions. (Dkt. # 97.)

             The matter before the Court is Defendant’s Motion for Partial

Reconsideration of the Court’s Order on the Parties’ Cross Motions for Summary

Judgment, filed on July 30, 2021. (Dkt. # 103.) In the motion, Defendant argues that

the Court should reconsider its decision to deny Defendant’s motion for summary

judgment and to grant summary judgment to Plaintiff on Defendant’s abuse of

process counterclaim. (Id.) Plaintiff filed a response to the motion on August 6,

2021. (Dkt. # 107.) Defendant did not file a reply. The motion is thus ripe for the

Court’s review.

                                LEGAL STANDARD

             “[T]he Federal Rules of Civil Procedure do not recognize a general

motion for reconsideration.” St. Paul Mercury Ins. Co. v. Fair Grounds Corp.,

123 F.3d 336, 339 (5th Cir. 1997). However, the Fifth Circuit has held that “Rule

59(e) governs motions to alter or amend a final judgment, [whereas] Rule 54(b)

allows parties to seek reconsideration of interlocutory orders and authorizes the


                                           4
        Case 5:19-cv-00834-DAE Document 108 Filed 08/31/21 Page 5 of 10



district court to revise at any time any order or other decision . . . that does not end

the action.” Austin v. Kroger Tex., L.P., 864 F.3d 326, 336 (5th Cir. 2017) (internal

quotations omitted). Here, the Court is not asked to reconsider a judgment—only to

reconsider its Order on the parties’ cross motions for summary judgment, which did

not end the action. Therefore, Rule 54(b) governs.

              Under Rule 54(b), “the trial court is free to reconsider and reverse its

decision for any reason it deems sufficient, even in the absence of new evidence or an

intervening change in or clarification of the substantive law.” Id. (internal quotations

omitted).

                                      DISCUSSION

   I.       Copyright Infringement Claim

              Defendant requests that the Court reconsider its denial of Defendant’s

motion for summary judgment on Plaintiff’s copyright infringement claim. (Dkt.

# 103.) Defendant maintains that the Court erred by considering a declaration by

Tobias Fieser because Plaintiff did not designate him as an expert witness. (Id.)

Defendant argues that Fieser’s declaration is therefore inadmissible and the Court

should not have considered it when analyzing the “substantial similarity” prong of

Plaintiff’s copyright infringement claim. (Id.) According to Defendant, without

Fieser’s declaration, there is no evidence of substantial similarity and the Court

should therefore grant Defendant’s motion for summary judgment. (Id.)


                                             5
        Case 5:19-cv-00834-DAE Document 108 Filed 08/31/21 Page 6 of 10



             In response, Plaintiff maintains that Tobias Fieser is a lay witness, and

his sworn testimony based on personal knowledge and observation is admissible.

(Dkt. # 107.) Plaintiff further argues that Fieser was not required to provide an expert

report and the purported late designation of Tobias Fieser is harmless. (Id.)

             The Fifth Circuit has explained that the “distinction between lay and

expert witness testimony is that lay testimony results from a process of reasoning

familiar in everyday life, while expert testimony results from a process of reasoning

which can be mastered only by specialists in the field.” United States v. Breland,

366 F. App’x 548, 552 (5th Cir. 2010) (quoting United States v. Yanez Sosa,

513 F.3d 194, 200 (5th Cir. 2008)). Federal Rule of Evidence 701 “does not

distinguish between expert and lay witnesses, but rather between expert and lay

testimony.” Id. (quoting Fed. R. Evid. 701 advisory committee note). Under Rule

701,

             If a witness is not testifying as an expert, testimony in the form of
             an opinion is limited to one that is:

             (a)   rationally based on the witness’s perception;

             (b)   helpful to clearly understanding the witness’s testimony or
                   to determining a fact in issue; and

             (c)   not based on scientific, technical, or other specialized
                   knowledge within the scope of Rule 702.




                                            6
        Case 5:19-cv-00834-DAE Document 108 Filed 08/31/21 Page 7 of 10



Fed. R. Evid. 701. “It is true that lay witnesses may sometimes give opinions that

require specialized knowledge, but the witness must draw straightforward

conclusions from observations informed by his own experience.” United States v.

El-Mezain, 664 F.3d 467, 512–14 (5th Cir. 2011) (internal quotations omitted)

(“Testimony need not be excluded as improper lay opinion, even if some specialized

knowledge on the part of the agents was required, if it was based on first-hand

observations in a specific investigation.”). “[P]ersonal knowledge is a mandatory

underpinning of lay witness testimony.” Breland, 366 F. App’x at 552; see also

Nat’l Hispanic Circus, Inc. v. Rex Trucking, Inc., 414 F.3d 546, 552–53 (5th Cir.

2005) (holding in part that the witness was permitted to testify on matters relating to

his own business experience, but the district court properly excluded his testimony on

matters including “the re-sale value of used, custom-made bleachers, about which he

had no first-hand knowledge or experience”).

             In the Court’s Order, the Court relied on a declaration by Tobias Fieser,

who was tasked “with effectuating, analyzing, reviewing, and attesting to the results

of this investigation.” (Dkt. # 66-1 at 93; see Dkt. # 97 at 39.) The Court relied on

the following statements from Fieser’s declaration, which support the substantial

similarity prong:




                                           7
         Case 5:19-cv-00834-DAE Document 108 Filed 08/31/21 Page 8 of 10



             IPP’s forensic servers connected to an electronic device using IP
             Address 70.121.72.191. Consequent to this connection, the IP
             Address used by Defendant of 70.121.72.191 was documented
             distributing to IPP’s servers multiple pieces of Malibu Media’s
             copyrighted movie.

             A full copy of the digital file . . . was downloaded by IPP’s software,
             and I confirmed this file is a digital movie file.

(Dkt. # 66-1 at 94; Dkt. # 97 at 39.)

             These statements are based on Fieser’s personal knowledge of the

investigation, and does not rely on any scientific, technical, or other specialized

knowledge within the scope of Rule 702. These particular statements from Fieser’s

declaration are admissible under Rule 701. Therefore, the Court overrules

Defendant’s objection to Fieser’s declaration with respect to these statements only

and reaffirms its decision to deny Defendant’s motion for summary judgment.

   II.    Defendant’s Abuse of Process Counterclaim

             Defendant argues that the Court should reconsider granting summary

judgment to Plaintiff on Defendant’s abuse of process counterclaim. (Dkt. # 103.)

Defendant contends that the Court’s Order on the parties’ cross motions for summary

judgment is at odds with its Order on Plaintiff’s 12(b)(6) motion to dismiss with

respect to the abuse of process counterclaim. (Id.) Defendant further maintains that

“the evidence shows overt acts other than those incidental to the lawsuit.” (Id.)




                                            8
        Case 5:19-cv-00834-DAE Document 108 Filed 08/31/21 Page 9 of 10



             The Court disagrees. To the extent that there is any inconsistency

between the Order on the motion to dismiss and the Order on the motions for

summary judgment, Rule 12(b)(6) and Rule 56 apply two different standards. It is

not uncommon for a Court to deny a motion to dismiss on a claim and then, after

discovery, grant a motion for summary judgment on the same claim.

             As stated in the Court’s prior Order, under Texas law, “there is no

liability where the [party] has done nothing more than carry out the process to its

authorized conclusion, even though with bad intentions.” Blackstock v. Tatum,

396 S.W.2d 463, 468 (Tex. App. –Houston [1st Dist.] 1965, no writ); see Rodriguez

v. Carroll, 510 F. Supp. 547, 553 (S.D. Tex. 1981) (dismissing abuse of process claim

where the plaintiff alleged that the purpose of the suit was to pressure the plaintiff

with the stigma of a professional malpractice suit, to burden him with the time and

cost of litigation, and to “harass, vexate, and extort” him); Detenbeck v. Koester,

886 S.W.2d 477, 481 (Tex. App.—Houston [1st Dist.] 1994). In other words, even if

Plaintiff filed this lawsuit in the hopes that it would settle quickly, Defendant cannot

hold Plaintiff liable for abuse of process for merely litigating the case. See Rose v.

First Am. Title Ins. Co. of Tex., 907 S.W.2d 639, 644 (Tex. App.—Corpus Christi-

Edinburg 1995) (finding that the appellee could not be held liable for abuse of

process under allegations that the appellee filed the complaint “with malice and in an

attempt to coerce a settlement”); see also Malibu Media, LLC v. Khan, Case No. 18


                                            9
        Case 5:19-cv-00834-DAE Document 108 Filed 08/31/21 Page 10 of 10



C 3028, 2019 WL 1382082, at *3 (N.D. Ill. Mar. 27, 2019) (“The mere institution of

a proceeding, even a proceeding that has no foundation in law or fact, and brought

merely to harass, does not constitute abuse of process.” (internal quotations omitted)).

Although Defendant takes issue with some of Plaintiff’s tactics, he cannot hold

Plaintiff liable for abuse of process.

             Therefore, the Court reaffirms its original decision to grant summary

judgment to Plaintiff on Defendant’s abuse of process counterclaim.

                                     CONCLUSION

             For these reasons, the Court DENIES Defendant’s Motion for Partial

Reconsideration. (Dkt. # 103.)

             IT IS SO ORDERED.

             DATED: August 31, 2021.



                                               David Alan Ezra
                                               Senior United States District Judge




                                          10
